 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNemacolinCountryClubandTeamstersLocalUnion 872, a/w International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,AFL-CIO i Case 6-CA-20349October 28 1988DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND CRACRAFTOn July 19 1988 Administrative Law JudgeJoel A Harmatzissuedthe attached decision TheRespondent filed exceptions and a supporting briefand the General Counsel filed cross exceptions anda supporting and answering briefThe National LaborRelationsBoard has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs 2 andhas decided to affirm the judge s rulings findingsand conclusions and to adopt the recommendedOrder as modified 3AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusions of Law4 and 54 The Respondent violated Section 8(a)(3) and(1) of the Act during the period from September211987 through January 1988 by reducing thehours and earning opportunities of employees inthe appropriate collective bargaining unit in reprisal for their designation of the Union as their exclusive collectivebargainingrepresentativeIOn November 1 1987 the Teamsters International Union was readmitted to the AFL-CIO Accordingly the caption has been amended toreflect that change2 The Respondent has requested oral argument The request is deniedas the record exceptions and briefs adequately present the issues and thepositions of the parties9 The General Counsel has excepted to the judge s inadvertent failureto include in his Conclusions of Law that the Respondent violated Sec8(a)(3) and(5) of the Act by unilaterally reducing the hours and earningopportunities of employees during the period from Septembr 21-30 1987and in January 1988 (The judge concluded that the violations of the Acthad occurred during the monthsof October Novemberand December1987) TheGeneral Counsel has also excepted to the judge s failure toinclude these additional time periods in the make whole portion of hisnoticeWe agree that the evidence on which the judge relied indicatedthat cutbacks in operations were implemented commencing September21 1987 and that the grill hours in January 1988 were shorter than previously scheduledWe have therefore modified the Conclusions of Lawand have substituted a new notice to enlarge the make whole remedy toinclude the time period from September 21 1987 through January 1988No modification of the recommended Order is necessary as it providesgenerally that employees are to be reimbursed with interest for all lossessustained by reason of the Respondent s unlawful conductWe have modified par 2(d) of the recommended Order to provide thestandard 20 days from the date of the Order for the Respondent to notifythe Regional Director what steps have been taken to comply with theOrder5The Respondent violated Section 8(a)(5) and(1) of the Act by unilaterally reducing traditionalhours worked by employees as well as their earning opportunities during the period from September 21 1987 through January 1988 without notifying the Union and affording it an opportunity tobargain with respect to such changesORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the RespondentNemacolin Country Club BeallsvillePennsylvania its officers agents successors andassigns shalltake the action set forth in the Orderas modified1Substitute the following for paragraph 2(d)(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply2 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees theserightsTo organizeTo form join or assist any unionTo bargain collectively through representatives of their own choiceTo act together for othermutualaid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT question you concerning yourunion activityWE WILL NOT instruct you to removeunion insigniaWE WILL NOT create the impression that we arespying on your union activityWE WILL NOT threaten to discharge you to replace you by contracting out or to effect cutbacksin your employment should you designate a unionas your representativeWE WILL NOT discourage activity on behalf ofTeamstersLocalUnion 872 a/w International291NLRB No 78 NEMACOLIN COUNTRY CLUB457Brotherhood of Teamsters ChauffeursWarehousemen and Helpers of America AFL-CIO or anyother labor organization by cutting your hours orreducing your earning opportunities or in any othermanner discriminating against you with respect towages hours or terms and conditions of employmentWE WILL NOT make changes in hours employeeearning opportunities or other conditions of workwithout first notifying and affording the Union anopportunity to bargain about such matters The appropriate collective bargaining unit isAll full time and regular part time waitressesbus boys bartenders cooks (kitchen help)housekeepers (locker room attendants) andsnackbar operators employed by us at ourRoute 40 Beallsville Pennsylvania facilityexcluding all office clerical employees thecustodian night watchman head waitress headbartenderhead kitchen planner the earlykitchen supervisor and guards professionalemployees and other supervisors as defined inthe Act and all other employeesWE WILL NOT in any like or related mannerinterferewith restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL make whole all of our employeeswithin the collective bargaining unit for earningsand benefits lost by reason of our unlawful reduction of grill chalet and dining room operationsduring the period from September 21 1987through January 1988 and by our institution of areduced menu during that periodNEMACOLIN COUNTRY CLUBsurveillance by actual surveillance of union activity andby requiring an employee to divulge union sentimentbefore receiving wages The complaint further allegesthatRespondent violated Section 8(a)(3) and (1) of theAct by reducing hours of work and employee earningopportunities in reprisal for union activity Finally thecomplaint alleges thatRespondent violated Section8(a)(5) and (1) of the Act by effecting these changes umlaterallywithout prior notificationor affording theUnion an opportunity to negotiate and bargain In itsduly filed answer Respondent denied that any unfairlabor practices were committed Following the close ofthe hearing briefs were filed on behalf of the GeneralCounsel and the RespondentOn the entire record in this proceeding including myopportunity to directly observe the witnesses while testifying and their demeanor and after consideraton of theposthearing briefs I make the followingFINDINGS OF FACTIJURISDICTIONThe Respondent is a Pennsylvania corporation whichoperates a country club in BeallsvillePennsylvaniaDuring the 12 months ending August 31 1987 Respondent in the course of its operations derived gross revenuesexceeding $500 000 and receivedat itsfacilitygoods and materials valued in excess of $50 000 directlyfrom outside the Commonwealth of PennsylvaniaThe complaint alleges Respondent at the hearing stipulatedand it is found that at all times material Respondent is and has been an employer engaged in commerce within the meaning of Section 2(2) (6) and (7) ofthe ActIITHE LABOR ORGANIZATION INVOLVEDThe complaint alleges the parties at the hearing stiplilatedand it is found that Teamsters Local Union 872a/w International Brotherhood of Teamsters ChauffeursWarehousemen and Helpers of America is a labor organizationwithin the meaning of Section 2(5) of the ActKim Slegert EsqandSuzanne C McGinnis Esqfor theGeneral CounselGeorge S Gobel Esqof McKeesport Pennsylvania forthe RespondentRobert L Lacknerof Charleroi Pennsylvania for theCharging PartyDECISIONSTATEMENT OF THE CASEJOEL AHARMATZ Administrative Law Judge Thisproceeding was heard by me in Pittsburgh Pennsylvaniaon March 14 and 15 1988 on an initial unfair labor pracLice charge filed on September 28 1987 and a complaintissued on November 12 1987 alleging that the Respondent independently violated Section 8(a)(1) of the Act bythreatening employees withjob losses by preventing employees from wearing a union button by coercively interrogating employees concerning union activity by creating the impression that union activity was subject toIIITHE ALLEGED UNFAIR LABOR PRACTICESA Preliminary StatementThis proceeding relates to unfair labor practices allegedly committed before an election to thwart union organization and thereafter as a reprisal for employee designation of the Union The Respondent is a country clubwhich provides golf swimming and food and beverageservices to its members and guests During the summerof 1987 organizational activity began among Respondent s food service and clubhouse maintenance employees i A representation petition was filed on July 10 andan election conducted on September 18 The resultsshowed that 26 employees voted for and only 5 againstunion representationAs indicated the complaint challenges two distinctphases of the Respondents reaction to the organizational'All dates refer to 1987unless otherwise indicated 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDeffortThe first phase relates to the period prior to theelection and entails a variety of independent8(a)(1) allegationsincluding interrogationthreatsinterferencewith employee rights to brandishunion insignia conditioning earnings on employee disclosure of union sentimentsurveillanceand creating the impression of surveillanceThis conduct is imputed to two members ofRespondents board of governors James Dunlevy andDewey MilichNotwithstanding this alleged misconduct the Unionwas designated by a majority According to the complaintRespondent reacted through imposition of a variety of discriminatory actionsMore specifically the GeneralCounsel contends that Respondent beginning onSeptember 20 only 2 days after the election announceda seriesof measures calculated to reduce hours work opportunitiesand earnings of waitresses and other clubhouse personnelThe complaint further alleges that these changes weremade in violation of Section 8(a)(5) and (1) of the Actbecause implemented unilaterallywithout prior notification or consultation with the exclusive representativecertified on September 28B Concluding Findings1Interference restraint and coercionaThe agency issueAs indicated the complaint attributes independent8(a)(1) violations to Dewey Milich and James DunlevyA threshold issue is presented by the Respondents denialthat either was an agent whose actions might be considered binding on itMilich at times material was a member and presidentof the Respondents board of governors Dunlevy wasalso a member of that board and during the preelectionperiodwas chairman of the Respondents membershipcommitteeThe board of governors is responsible for all affairs ofthe club It consists of nine members with three electedby the membership each year on a staggered basis Asfor the president the bylaws merely provide that the incumbent shall preside at the meetings of the club[and]appoint all committees 2 All committee activities are subordinated to the control of the board of directors 3 Abraham Toury is the clubmanagerHe servesunder contract with the board of governors and subjectto its direction and controlConsistent with the contention of the Respondent thebylaws do not confer authority on individual members ofthe board of governors to act on their own while purporting to further interests of the clubAdditionallythere is no evidence of any formal resolution that mighthave authorized either Milich or Dunlevy to address theissue of union representation on behalf of the clubDuring the preelectioncampaignon July 30 and 31lettersover signature of Milich were distributed to employeesThe letters were written on country club sta2 See G C Exh 14 art 5 p 23lbidart 3sec5p3tionery and expressed opposition to the UnionDeniseHagyan a waitress and prominent union supporter testifiedwithout contradiction that the July 30 letter wasdistributed to her along with her paycheck and that theJuly 31 letter was handed to her personally by ClubManager TouryCounsel for the General Counsel correctly observesthat pursuant to Section 2(13) of the Act a finding ofagency does not require proof that the specific acts performed were actually authorized or subsequently ratifeedUnder the doctrine of apparent authority a partymay be bound by the conduct of those who it holds outto speak and act for it In the case of Milich he not onlywas a member of the board of governors but its presidentAlthoughit isfair to infer that the board of governors knew of his July 30 and 31 letters 4 the distributionto employees through its officialchannels asPayroll andGeneralManager Toury an admitted supervisor conveyed to employees that Milich s message on club stationerywas sponsored by the highest level of managementBased thereon employees would rightfully assumethatMilich was the spokesman designated by the Respondent to address the issue of union representation Inthe circumstancesitisconcluded thatMilichwasclothed with apparent authority to carry forth the Respondents antiunion message andin that light the Respondent was bound by all of his conduct to that endThe case of Dunlevy is weaker For there is neitherevidence nor reasonable ground for inferring that theboard of governors would have been mindful of any anbunion conduct in which he participated Responsibilityin thisinstancewould stem solely from his status as amember of the board of governors In this regard it is afact that all board members exert influence over theclub s operations even though their authority cannot beasserted individuallyUnquestionably individuals electedto those positions are cogs within a single overarchingmanagementteam Employees naturally would perceivethese officials as privy to the development and implementationof club policy and accordingly their statedviews would be taken as in harmony with those of management Consistent with these observations [t]he [National LaborRelations]Board regularly finds elected orappointed officials ofan organizationto be agents of thatorganizationSeeElectricalWorkers IBEW Local 453(National Electrical)258 NLRB 1427 1428 (1981)Carpenters Local 1780244 NLRB 277 279 fn 6 (1979)Indeed such officials are presumed to be agents clothedwith apparent authorityThus as stated inLocal 453above at 1428* Dunlevy initially testified thathe couldnot recall that the board conferred specific authorityon Milich to addresses the organizational issueduring this timeframeHoweverlaterwhen Dunlevy was questionedabout when he became aware of the election petition he replied Iheard a rumor thattheywere having an electionButthat washandledby Dewey MilichGenerallyDunlevywas an unreliable witnessHis testimony is rejected to the extent that it may be interpreted asindicating that the boardof governorswas not made aware of Milich santiunion conduct until it receiveda copy of thecomplaintwhich wasissuedon November 12 1987 NEMACOLIN COUNTRY CLUB459While the holding of elective office does not mandate a finding of agencyper sesuch status is persuasive and substantial evidence which will be decisive absent compelling contrary evidenceThis policy has been applied to a labor organizationacting as an employer in circumstances substantively indistinguishable from the instant case SeeCarpentersLocal 1780supraBased on this authority and the circumstances presented it is concluded that employees hadreasonable basis for believing that Dunlevy s conductbeing consistent with the officially promulgated viewsset forth in Milich s letterswas part and parcel of theRespondents antiunion campaign and hence his statements aredeemed to be binding on the latter2Dewey MilichThe complaint alleges that Respondent violated Section 8(a)(1) of the Act through Milich s having (1)threatened a reduction in staff and loss of jobs to discourage union activity (2) created the impression thatunion activity was subject to surveillance and (3) interfered with employee rights to express union sentiment bydirecting that an employee remove union insignia Milichdid not testify and the allegations are substantiated byuncontradicted testimonyDenise Hagyan a waitress testified in support of theunion button incident Hagyan had initially contacted theUnion and she was a prime protagonist She related thaton September 12 she wore a union button to work thebutton was 2 inches in diameter with the word VOTEin large letters andTeamsters in small on a blackbackground (See G C Exh 12) Hagyan testified thaton the morning in question she wore the union buttonon her uniform directly above her name tag While tending her tables a member noticed the button and as theydiscussed itMilichwho was in the area importunedHagyariYou can do what you want to do with theUnion but you re not allowed to wear the button toworkHagyan stated that her union representative indicated that she could do so but Milich counteredNo it s part of your uniform andtake the buttonoffUnder established Board policy employees may notlawfully be constrained in their right to wear union related insignia or attire unless the employer demonstratesspecial circumstances showing that the restriction is necessary to maintain production and discipline SeeRepubhe Aviation Corp v NLRB324 U S 793 (1945) Moreoverthe mere fact that employees wearing union buttonsmay come in contact with customers has beenheld not to constitute special circumstances sufficient todeprive employees of the rights recognized to exist undertheActSeeBroadway267NLRB 385 404(1983) It is true that the Sixth Circuit Court of Appealsadopted a more restrictive view in reversing the BoardinBurger King Corp v NLRB725 F 2d 1053 (1984)There the court held that a duly promulgatednondiscrimmatoryrule that employees who have contact withthe publicmay only wear authorizeduniforms is as amatter of law supported by a special circumstancewhich justifies the banning of union buttonsAlthoughthe Respondent relies onBurger Kingthere is no indication that the Board has adhered to that view In anyevent the case is distinguishable Contrary to the assertion in Respondents brief here there is no evidence thatRespondentmaintainedor promulgated any formal ruleregulating the appearance of uniforms worn by its employeesFrom all appearances the action against Hagyan was an unprecedented ad lib reaction Indeed inthe pastmanagements interest was not evoked whenwaitresses had adorned their uniforms with other typesof pins and buttons Accordingly the decision inBurgerKingisplainly distinguishable and there being noindependentshowing of special circumstances justifyingMilich s conduct in this regard the Respondent therebyviolated Section 8(a)(1) of the Act See e gNordstromInc264 NLRB 698 (1982) 5Hagyan testified to a further incident involving Milichabout a half hour later She avers that Milich then toldherunion or no union things would be different nextyearthey were going to bring an outfit in fromWest Virginia and they were going to bring in their ownfood their own people and the club wouldn t have toworry about anything anymore In the context of Milich s overall conduct thisstatementmay not be lightlydismissed as neutral Thus while prefaced by the suggestion that work would be farmed out irrespective of theoutcome of the electionMilich earlier that same dayhad told Hagyan You know I am very muchagainstthisUnionFrom this remark coupled with Milich s insistence that Hagyari remove the prounion button onecould rightfully assume that Milich s reference to contracting out was inspired by resentment of the Unionand mentioned to demonstrate that the Respondent had ameans for avoiding theworry brought about by theorganization campaign In the circumstances the statement tended to coerce and restrain the exercise of Section 7 rights and was violative of Section 8(a)(1) of theActAnotherwaitressMary Ann Pohill testified thatMilich initiated a conversation with her on August 1 inquinng about what she thought about the Union PohillrespondedWe 11 just have to wait and seePohill thencomplained about Club Manager Toury s schedulingwaitresses in a manner producing inadequate coverage ofshiftsMilich respondedIf the Union is voted inhe would cut the staff Based on Pohill s uncontradictedaccount and as she had never overtly manifested unionsentiment in the presence of any management representative it is concluded that the interrogation about herthoughts concerning the Union particularly in the context of Milich s professed hostilities in that regardwasplainly coerciveAccordingly Respondent violated Section 8(a)(1) of the Act through the interrogation ofPohill and the threat to cut staff in the event of unionization5 Contrary to the Respondent the fact that this or any other interference with statutory rights was ineffective to thwart or impair union activity is not a relevant consideration The Board has repeatedly statedthat it is the tendency to impede employees in the exercise of their Sec 7rightsrather than the effectiveness of the alleged unlawful conductwhich controls 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLoretta Bnggs also a waitress testified about anotherencounter with Mllich on August 1 In this respect BillStephan a member of the club asked Briggs what shewas doing at Tambellini s RestaurantAccording toBriggs before she could answer Miltch interjected thattheywerehaving a union meetingIn fact BnggsHagyan and Union Representative Bob Lackner hadmet at Tambellini s the day before to discuss union business Based on the uncontroverted testimony of Briggs itisconcluded that Milich s professed knowledge of themeeting occurred under conditions implying surveillanceof union activity and hence violated Section 8(a)(1) ofthe Act See e gSo Cal Products273 NLRB 1486 1490(1985)3 James DunlevyThe complaint alleges that Respondent violated Section 8(a)(1) throughDunlevy s coercive interrogationand his having conditioned an employees receipt ofwages on disclosure of her union sentiment This allegationwas substantiated by testimony of employee Bnggswho related that toward the end of August she waswaiting on Dunlevy and because her shift was about toend she requested that he sign his tab Dunley responded that he would do so ifBriggstold him how shewould voteWhen Briggs did not answer Dunlevy repeated that if I wanted my tab signed to tell him how Iwas going to vote for the UnionBriggsindicated thatshe would vote for the Union Dunlevy laughed statingthat he already knew that Dunlevy could not recallwhether he made the remarks to Bnggs I credit herBased thereon and asBriggscredibly testified that shehad never before made her union sentiment known tomanagement it isconcluded that the inquiry about howshe would vote constituted coercive interrogation violative of Section8(a)(1) 6FinallywaitressDonna Puskavich testified that inSeptember she overheard a conversation in which one ofthe members was offering advice to Dunlevy about howthe Union could be kept out Dunlevy respondedWellwe could fire the whole fucking bunchThe GeneralCounsel concedes that the evidence does not establishthat the remark was addressed to Puskavich Nor does itappear that Dunlevy was aware of her presence or thatshe was within earshot Nonetheless in agreement withtheGeneral Counsel it is concluded that such factorsfurnish no cogent defense so long as the coerciveremark is heard by an employee It is well settled that8 No violation is found on grounds that Dunlevy conditioned Briggsreceipt of wages on her disclosure of union sentiment It is true that waitresses earn gratuities through a surcharge placed on the tab HoweverBnggs could not have assumed that Dunlevy s remark could have impaired in any fashion her full realization of her earning entitlement Shewas fully aware of the Respondents policy enabling a waitress to herself sign the tab in the event that a member failed or refused to do soAlthough Dunlevy s failure to cooperate contributed to the coercivenature of the encounter Briggs had no reasonable basis for concern thather income might be affected should she decline to answer DunlevyBeyond that the complaint attributes an act of surveillance to DunlevyAlthough there is no evidence whatever to suggest that he engaged inany such conduct he did create the impression of surveillance Because Iam not entirely sure that this unalleged issue was fully litigated no finding is madethereonthe assessment of a statement for purposes of Section8(a)(1) does not turn on the employers motive but thetest of legality is whether the remark tended to impedeemployees in the exercise of their Section 7 rights Dunlevy s threat was not denied and clearly violated Section8(a)(1) of the Act 7C TheAlleged DiscriminationThe allegations of discrimination focus on Respondent s curtailment of hours and earning opportunities ofclubhouse employees during the period immediately afterthe electionEssentially the General Counsels contentions are addressed to the acceleration of off season reductionswhich normally begin on November 1 of eachyearThe actions targeted by the General Counsel areoutlined as follows1Premature reduction of hours of operation of foodservice in the grill2 Premature closing of the dining room3Premature institution of an abbreviated soup andsalad type menu4Changing the method of assigning postseasonalwork opportunities from an equitable distributionof work through a rotation system toassigningshifts on the basis of seniorityA chronologue of the undisputed background factsshows that the Union was designated by a majority in anelection conducted on September 18 No objections tothe election were filedOn Sunday September 20 themenu included a notice to the effect that the board ofdirectors has announced that effective Monday September 21 1987 the hours of operation of both the grillroom and dining room will be reduced 8 On September24 a specialmeetingof the board of governors was convened by Milich At that meeting additional cuts weremade in the operation of the grill room and the chalet 9and a decision was made to close the dining roomexcept for previously booked parties 10 Also it was determined that effective October 1 the grill would operate on a limited soup and sandwichmenu11On Septem7 SeeMaywood Inc251 NLRB 979 981 (1980)Long Airdox Co 277NLRB 1157 1167-1168 (1985)PioneerHotel & Gambling Hall276NLRB 694 702 (1985) involves a materially distinct variation of thetheme There the coercive remarks were in a conversation between supervisors and neverconveyed to or overheard by any employee8 See G C Exh 5 It does not appear that this step was pursuant toaction taken at a regular or special meeting of the board of governorsNo evidence was offered identifying those who participated in this cutback decision or how it was made8 The chalet is a light food and beverage operation located on the golfcourse In the past and as scheduled for 1987 the chalet operated on a 7day basis throughout the golf season In its postheanng brief Respondentsuggested that the normal golf season extends from April through September However the clubs 1987 yearbook which apparently representsa guide to its operations defines the golf season as runningfrom April 1through October 31 See G C Exh 15 p 2 I find that prior to the election the chalet was scheduled to remain open on a daily basis until November 110 See R Exh 81 1 See G C Exh 8 NEMACOLIN COUNTRY CLUB461ber 27 an noticeimplementingthesechangewasposted 12 They were to take effect on October 1As indicated the golf season normally ran from April1toOctober 31During those months members arecharged amonthly minimumof $75 which they mustspend on food and beverage at the club or lose At thespecial meeting ofSeptember 24 the board of governorswaived the October monthlyminimumIt is fair toassume thatthis stepwas taken asan offset to the reduced food and beverageprivilegesordained by theboard of governors for the month of OctoberThe Respondent concedes that prior to 1987 thedining room remainedopen to members during thewinter months of October November and Decemberon Wednesdays Fridays and Sundays In addition it isalso conceded that the grillroom was a7 day operationduring October in past years while reduced to WednesdaysFridaysSaturdays and Sundays beginning November 1 13 Finally thegrillmenu wasnot curtailed significantly in prior years until January 1 and the chaletremainedopen 7 days per week until it closed on November 1There can be no quarrel with the fact that these stepshad a detrimentalimpact on the earningsof many bargaining unitemployeesIt is also clearthat the cutbackswere at variance with Respondents prior practices aswell as its announced schedule for 1987 14 Consideringthe evidence of union animus which foreshadowed theseunprecedentedchanges includingan unlawful threat bythe president of the board of governors to reduce staffand the fact that the cutbacks were decided on shortlyafter overwhelmingdesignationof the Union it is concluded that the General Counsel has established primafacie that union activity was at least a part of the motiveforRespondentsaction 15UnderWrightLine251"See GC Exh 711 On September27 itwas announced inter aha that effective October I the grill would be closed on Mondays and that effectiveOctober6 on Tuesdays as well That announcement also reduced the chalet to a5 day operation as of October6 See G C Exh 714 See Respondents 1987 yearbook p 2 G C Exh 15This conclusion does not extend to the General Counsels contentionthatwaitresseswere further prejudiced by a change in the method ofscheduling their work which was also instituted in October1987Thuswaitress Hagyan with corroboration from Pohill and Puskavich testifiedthat in the past the available hours during the off season were shared bythe waitresses with the work divided on a rotation basisHowevertheyclaim that during the last quarter of 1987 the lions share of the workwas given to the four waitresses with the greatest seniority and Bea Kurjanowicz their supervisor In rejecting this view it is first noted thatthere was neither allegation nor litigation of Kurjanowicz status in thisrespect and comments imputed toher arenonprobative hearsay notbinding on the Respondent Second the waitresses themselves could notarticulate a sensible definition of what was entailed in the so called rotation system or how it worked If panty was the intended result of thesystem in effect in prior years their testimony does not inspire confidence in their comprehensionof how thatwas to be achieved Indeed iftherewas a systematic process of rotation in effect during the fourthquarter of 1986 its basis and objectives are hardly discernible from the1986 pattern of employment of the waitresses Thus the hours worked bythe top six waitresses in 1986 does not reflect that shifts were awardedwith equalization in mindMoreover their description of the system ofmandatory seniority which allegedly was placed in effect inOctober 1987alsomade little pragmatic senseHere again the 1987 figures for thesame quarter suggest that factors other than seniority determined whoworked and when In sum although it is true that Hagyan and Cunningham in 1987 worked proportionatelyfewerhours than in the lastNLRB 1083 (1980) in such circumstances the onusshifts to the Respondent to establish that this was not thecaseThe standard of proof is one of persuasion or asdescribed by the Board inRoure Bertrand DuPont Inc271 NLRB 443 (1984)An affirmative defense in whichthe employer must demonstrate bypreponderanceof theevidence that the same action would have taken placeeven in the absence of protected conductThe defense does not dispute that in 1987 traditionalseasonal cutbacks were advanced to earlier dates However the Respondent argues that this strategy bore norelationship to union activity but was adopted in light ofan accounts payable problem that developed in the context of the Respondents ongoing financial difficultiesFinancially there can be no dispute that the Respondent had been in a deteriorating condition since 1985Steps had been taken dating back to the fall of 1986 tocorrect the shortfall in cash available to meet current accounts payableTo this end moneys were shifted between reserve accounts dues were increased money wasborrowed and assessments were levied against membersto offset the worsening economic difficultiesHowever the fact that Respondents financial adversities extended into 1987 does not alone foreclose a findingof unlawful discrimination Instead credible evidence isrequired to demonstrate that the specific cutbacks ingrillchalet and dining room operations during the lastquarter of 1987 were unrelated to union activity Inotherwords the issue is not whether the Respondentwas suffering from serious fiscal problems but why thesesteps were taken at that timeThe indisputable sequence of events hardly suggeststhat the cutbacks amounted to a routine fiscal correctionThe board of governors only 3 weeks earlier had met onAugust 26 At that time according to the minutes financial statements and current accounts were reviewed anda decision was made to increase the clubs line ofcreditThis step was apparently in furtherance of theeffort to pay off current bills It does not appear thatcurtailment of food and beverage operations was contemplated at that time 16 Yet only 2 days after designation of the Union the Respondents governing authorityunleashed unprecedented cutbacks in the food and beverage operations Other than conclusionary parol testimonyfrom unimpressive witnesses the Respondents evidencebasicallyaffords no persuasive basis for separating thequarter of 1986 the record does not warrant a conclusion that this wasbased on a shift in any discernible scheduling formula If unlawful theexperience of Hagyan and Cunningham in 1987 would have been a byproduct of acts of reprisal against them individually a theory of discnmination neither alleged nor litigated in this proceeding Accordingly it isconcluded that the General Counsel has not established that a change toa nondiscretionary scheduling formula was implemented in 1987 Hencethe premise for any 8(a)(3) and(1) contention in this respect is unsubstanhated This is not to say however that any disproportionate 1987 loss ofwork to Cunningham and Hagyan or any other waitress will not be redressed through appropriate remedial formulas that might obtain underother violations that might be supported by this record16 Subsequent to this meeting by memo dated September 10 ClubManager Toury appealed to employees to conserve utility costs in thelight of the financial problems of the club As I construe the memorandumLABOR ISSUES was mentioned as a factor presenting a challenge to the club in light of this condition See G C Exh 4 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtwo Indeed the Respondent does not even address anumber of critical elements bearing on the timing originand foundation for the alleged discriminationFor example managements action took place in twostagesAs to the first virtually no defense is offered Although the reductions announced on September 20 wereattributed to the board of governors there is no suggestion that the board even convened at any time proximateto the announcement More importantly not a single witnesswho participated in that decision has been produced Thus although this action was the forerunner ofa series of postelection cutbacks the record is silentabout how why and when the decision was made Thisflaw in the defense is underscored by the fact that apartfrom the Unions designation2 days earlier the recorddoes not identify any supervening financial developmentoccurring in the interim since the August 26 regularmeeting of the board of governors which might havetriggered the initial reductionsThe Respondents evidence concerning the additionalcutbacks announced on September 27 is also deficientThus these reductions were pursuant to a special meeting convened by Milich on September 24 HoweverMilich did not testify and no evidence was presentedidentifying the immediate justification for that meeting 17Here again the Respondents evidence does not contestthe inference that the Union s designation presented thesole supervening crisisNo other triggering event is suggested by financialdata which might have been consulted by the board ofgovernors in deciding on any of the cutbacks Indeedthere is no evidence that any financial data was consulted to support the initial reductions announced on September 20 As for those announced on September 27 thefinancial records offered in evidence here clearly werenot available for consideration at the time of the September 24special meeting 18Thus while the record is devoid of pertinent economis reportsArnold Braden a certified public accountantand a member of the board of governors was examinedconcerning financial documents if any which were consulted and available during the special meeting of September 24 1 aSignificantlyBraden did concede that no comparativeanalysis of the savings to be realized by the acceleratecutbacks was available to the board 20 This omission be17 A regular meeting of the board of governors was held 6 days lateron September 30 See R Exh 14 It is fair to assume that Milich wasaware when the special meeting was scheduled that the regular meetingwas in the offingi8 The accounts payable ledger was not available until afterOctober28Additionally neither the 9 month nor yearend financial statementswould have been available at any time poor to the special meeting SeeR Exhs 5 and 619My own impression of Braden s testimony left me convinced that nofinancialrecordswere consulted at the September 24 special meeting Asan accountant Bradenclearlywould grasp that financial decisions routinely are predicated on financial data yet his testimony about the existence of such data was uncertain shifting and inconsistent In the endBraden suggested that monthly reports may have been considered but atthe time of his testimonytheywere not in his possession Howeverwhen the hearing was subsequently resumed the Respondent made noeffort to produce any such documentation20 It is conceivable that the savings involved would be minimalMostof the cutbacks were limited to the monthof Octoberand affected lowcomes significant when considered against the full scopeof the action taken at the September 24 meeting For theboard at that time did not confine itself to cost reductionIt elected also to invoke a measure guaranteed toreduceOctober revenues Thus the board also elected to denythe club the $75 compulsory membership minimum feefor that month Clearly cost analysis would serve nouseful purpose if union activity were the motivatingcause for the board s action However it is incomprehenBible that the board would take another quite differentstep in a series of actions designed to combat economicdifficultieswithout guidance whether the combination ofcutbacks and lost revenues would interact to produce apositive or negative effect on the club s cashflow problems 21For all the above reasons it is concluded that thecredible evidence does not preponderate to show thatthe cutbacks announced on September 20 and 27 andsubsequently implemented would have occurred even ifthe employees had not designated the Union Accordingly the Respondent by taking these steps to the prejudiceof employees violated Section 8(a)(3) and (1) of the ActThe General Counsel also alleges that the foregoingchanges occurring as they did after the Union s designation by a majority in a Board conducted election andhaving been implemented unilaterally and without notification to the Union also violated Section 8(a)(5) and (1)of the Act The factual basis for this assertion is uncontestedFor the reasons stated above the decison wasfounded on labor considerations had detrimental impacton employment conditions and hence constituted a mandatory subject of collectivebargainingThe obligationto refrain from making unilateral changes in employesconditions of employment is applicable even between thedate of the union s election victory and the Board s certification of the Union s victory especially where as inthe instant case no objections to the election were filedby RespondentSee e gRahco Co265 NLRB 235252 fn 36 (1982) Accordingly it is further found thatRespondents initiation of the change without bargainingnotifying or providing any opportunity to the Union toconsult also violated Section 8(a)(5) and (1) of the Act 22wage base employeeswho enjoyedno hospitalization or unmandatedfringebenefits21 AlthoughI have no intentionof secondguessing the Respondent onmatters of businessjudgment thisdoesnot mean thatwhen morelogicalexplanationsexist for an employers behavior the irrational reasons assigned by the latter must beblindly creditedIn the areaof credibilitythe Respondentargues thatthe testimony of TouryBraden and Dunlevy shouldbe creditedbecauseuncontradictedinsofar as theyrelate aneconomic justification for the cutbacks There isno merit inthis viewThe motiveissue beingentirely subjectiveand a matter withinthe peculiar knowledgeof the declarant normally isnot amenabletodirectcontradictionthrough paroltestimonyAccordingly the verity of such testimonymust be weighed against therecordas a whole Here not a shredof documentary evidence has been offeredto substantiate that economicsdivorced fromunionconsiderations provokedthe changes in questionAt the sametime I was unimpressed with the demeanorof TouryBradenand Dunlevy Moreover when consideredagainst theobjectiveundeniableevidence theirtestimony was circumstantially improbable22 Respondents reliance onSundstrand Heat Y NLRB538 F 2d 1257(7thCir 1976)ismisplacedUnlikethe instant casetherethe changewas compelled by economic necessity NEMACOLIN COUNTRY CLUB463CONCLUSIONS OF LAWORDER1The Respondentisanemployer engaged in commerce withinthe meaningof Section 2(6) and (7) of theAct2The Union is a labor organization within the meanmg of Section 2(5) of the Act3The Respondent independently violated Section8(a)(1) of the Act by coercively interrogating an employee concerning her union sentiment by instructing an employee to remove a union button by creating the impression that union activity was subject to surveillance andby threatening employees with discharge cutbacks anda contracting out of their work in the event that theydesignated the Union as their representative4 Respondent violated Section 8(a)(3) and (1) of theAct by during October November and December 1987reducing the hours and earning opportunities of employees in the appropriate collectivebargainingagreement inreprisal for their designation of the Union as their exclusive collective bargaining representative5The Respondent violated Section 8(a)(5) and (1) oftheAct by unilaterally reducing traditional hoursworked by employees as well as their earning opportunetiesduring the months of October November and December 1987 without notifying and affording the Unionan opportunity to bargain regarding these changes6The unfair labor practices found above are unfairlabor practices having an affect on commerce within themeaning of Section 2(2) (6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in certarn unfair labor practices within the meaning of the Actit shall be recommended that it be ordered to cease anddesist and to take certain affirmative action designed toeffectuate the policies of the ActHaving found that the Respondent unlawfully accelerated closure of the dining room reduced off seasonhours of operation of the grill and chalet and placed ineffect prematurely a reduced menu all of which produced a loss of earning for employees it is recommendedthat all employees affected be made whole for any lossof earnings or other benefits caused by the discriminationBackpay under the terms of this order shall includeinterest computed in accordance withNew Horizons forthe Retarded283 NLRB 1173 (1987)On these findings of fact and conclusions of law andon the entire record I issue the following recommended23The Respondent Nemacolin Country ClubBeallsvillePennsylvania its officersagentssuccessorsand assignsshall1Cease and desist from(a)Coercively interrogating employees concerningunion activity or instructing an employee to remove aunion button(b) Creating the impression that union activity is subject to surveillance(c)Threatening employees with discharge cutbacksor replacement through contracting out in the event thatthey support a union(d)Discouraging activity on behalf of a labor organszation by reducing hours or any other manner discriminating regarding the work or opportunity for earnings ofemployees or their wages hours or terms and conditionsof employment(e)Refusing to bargain in good faith by making unilateral changesto employees hours earning opportunitiesand other terms or conditions of employment withoutfirst notifying and affording the Union an opportunity tobargain with respect thereto(f) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Reimburse with interest employees in the appropriate collectivebargainingunit for alllosses sustainedby reason of the accelerated closure and cutback of thedining room premature reduced hours in the grill roomand chalet and early installation of a reduced menu(b)Preserve and on request make available to theBoard or itsagentsfor examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze theamountof backpay due under theterms of this Order(c)Post at its facility in BeallsvillePennsylvaniacopies of the attached notice markedAppendix 24Copies of the notice on forms provided by theRegionalDirector for Region 6 after being signed by the Respondent s authorized representative shall be posted bythe Respondent immediately upon receiptand maintainedfor 60 consecutive days in conspicuous placesincludingallplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered defaced orcovered by any other material(d)Notify the Regional Director in writing within 20days from the date of this Order as to what steps Respondent has taken to comply23 Ifno exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes24 If thisOrder is enforced by a judgmentof a United States court ofappeals the words in thenotice readingPosted by Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcingan Order ofthe NationalLabor Relations Board